Citation Nr: 1704904	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  12-24 006A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for coronary artery disease, to include as secondary to hypertension.

3. Entitlement to service connection for a skin condition, to include skin cancer.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Macek, Associate Counsel


INTRODUCTION

The Veteran had service in the United States Air Force from February 1957 to September 1979.

The matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 decision of the Regional Office (RO) in St. Petersburg, Florida. The Board notes that the issue of entitlement to service connection for coronary artery disease is not a claim to reopen a final decision as was characterized by the RO. The Veteran previously claimed "coronary artery bypass", which was denied by the RO in December 1999 and again in May 2010. The Veteran's current claim for "coronary artery disease" is a separate and distinct claim for which service connection was not previously denied by the Board. See Boggs v. Peake, 520 F. 3d 1330 (Fed Cir. 2008) (a claim based on a separate distinct diagnosis is treated as a new claim, obviating the need for new and material evidence).

In June 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is associated with the claims file.

In October 2015, the Board remanded the case for further development on the claims of service connection for hypertension, service connection for coronary artery disease, to include as secondary to hypertension, and service connection for a skin condition, to include cancer.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a skin condition, to include cancer, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Hypertension was not shown to have manifested during active military service and the current hypertension is not etiologically related to such service.

2. Coronary artery disease was not shown to have manifested during active military service and is not proximately do to or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1. The criteria for service connection for hypertension have not been met. 38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

2. The criteria for service connection for coronary artery disease, to include as secondary to hypertension, have not been met. 38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Service Connection

A. Direct Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2016); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

B. Secondary Service Connection

Service connection may be granted for disability which is proximately due to or the result of service-connected disability. 38 C.F.R. § 3.310 (a) (2006).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also service-connected. 38 C.F.R. § 3.310 (a) (2006); Allen v. Brown, 7 Vet. App. 439 (1995). 

C. Presumptive Service Connection for Chronic Diseases

Service connection may also be granted on a presumptive basis for certain chronic diseases, including cardiovascular-renal disease, if shown to be manifest to a degree of 10 percent or more within one year following a Veteran's separation from active service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016). In such cases, the disease is presumed to have had its onset in service even though there is no evidence of that disease during the period of service. 38 C.F.R. § 3.307 (a). 

The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations. 38 U.S.C.A. § 1101 (3); 38 C.F.R. § 3.309 (a); Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013). It is noted that in 38 C.F.R. § 3.309, the term cardiovascular-renal disease applies to combination involvement of the type of arteriosclerosis, nephritis, and organic heart disease, and that since hypertension is an early symptom long preceding the development of those diseases in their more obvious forms, a disabling hypertension within the one-year period following separation will be given the same benefit of service connection as any of the other chronic diseases listed under § 3.309. Where a chronic disease under 3.309(a) is shown as such in service or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303 (b). Absent a showing of the chronic disease manifesting during the in-service or presumptive periods, service connection for chronic conditions that develop after these periods is not warranted.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

Hypertension

Direct Service Connection

With respect to element (1), a current disability, the Veteran has a current diagnosis of hypertension.

In December 2015, a VA examination was administered. Dr. NM reviewed the Veteran's medical history and noted that he has been treated for hypertension since 1987. Medical records between 1987 and 1997 confirm that the Veteran has been consistently treated for cardiovascular conditions, including hypertension. Dr. NM cited a March 1997 cardiology examination, which listed unspecified essential hypertension as a diagnosis. This diagnosis is consistent with similar findings which include a diagnosis of benign essential hypertension from an October 1996 examination, hypertension from multiple examinations between 1987 and 1993. The first recorded diagnosis of the condition was found in July 1987 where the Veteran's hypertension was attributed to exogenous obesity. While there are no medical records indicating a current elevated blood pressure, the Board notes that the condition is currently controlled by the Veteran's medication regimen. This fact is corroborated by the Veteran's testimony from a June 2015 hearing before the Board. See Transcript at 7.

Therefore, element (1), a current disability, of service connection for hypertension has been met.

With respect to element (2), in-service incurrence or aggravation of a disease or injury, the Veteran reports that he was treated for hypertension in service and within the first year of his separation from service. See Transcript at 5. He testified that he had his blood pressure checked almost daily by his treating physicians because the reading spiked up and down consistently. According to the Veteran, the treatment team were concerned that he was at risk for a stroke due to the fluctuations in his blood pressure. As a result, he reports that he was prescribed medications, which subsequently controlled his blood pressure. See June 2010 VA Form 21-4138, whereby he states that he was placed on hypertensive medications citing Lopressor and Presamine. At his hearing before the Board, however, he testified that he only took aspirin for his hypertension. The Board finds the Veteran's testimony credible, even considering this discrepancy; however, it finds that treatment records do not indicate that any medications were prescribed for hypertension until well after service.

While the Veteran is competent to report that he was treated for hypertension in-service, the evidence does not support his contentions of an in-service occurrence of the condition. Further, he lacks the necessary education, training, and experience to offer a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). Since the Veteran's claim relies on the in-service incurrence or aggravation of a hypertension, and no occurrence of hypertension was identified, his claim lacks the necessary evidence to support this element.

Hypertension must be confirmed by readings taken two or more times on at least three different days. Hypertension is defined as diastolic blood pressure predominately at 90 mm or greater; or, systolic blood pressure predominately at 160mm or greater with a diastolic blood pressure of less than 90mm. 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101, Note (1) (2015).  

The Veteran's entrance examination in February 1957 was negative for hypertension. Blood pressure was measured at 124/74 and the clinical evaluation for the heart and vascular system was endorsed as normal. Additionally, the Veteran's separation examination in April 1979 is unremarkable for hypertension. Blood pressure was measured at 124/80. 

The Board noted that in December 1979, the Veteran was afforded an examination for a claim not currently on appeal. In this examination, the Veteran's cardiovascular system was reviewed. His blood pressure was measured at 130/90 in both arms while sitting and 110/70 in the right arm while standing. Dr. WM opined that the cardiovascular system was normal. He considered the Veteran's peripheral pulses, rate and rhythm of the heart, and no evidence of murmur or gallop. Additionally, the examination was negative for pallor, cyanosis, clubbing, edema, or jaundice.

While the December 1979 diastolic pressure measurement of 90 mm Hg was elevated, subsequent readings that same day did not show hypertension.  Accordingly, the Board finds that hypertension was not shown in service or within the first post-service year.  

Review of the record indicated that the Veteran was first diagnosed with hypertension in July 1987. While the Veteran's post-service medical records support his contentions that he has been continuously treated for hypertension, there is no record of diagnosis or treatment of the condition until 1987. Also, there is no record of blood pressure medications being prescribed to treat hypertension until after separation.  Service treatment records indicate that the Veteran was treated for numerous conditions, with detailed records describing their course and treatment. No cardiovascular pathology was ever noted. There is no indication that hypertension or, symptoms associated with the condition, were ever part of the Veteran's treatment plan. Since there is no record of hypertension being treated in-service, an incurrence of the condition is not found to have occurred during the Veteran's active duty. 

Hypertension did not occur in-service, nor did it manifest to a compensable degree within one year of discharge. While a continuity of symptomatology after service was shown in treatment records beginning in 1987, the absence of the condition being noted in-service or within the presumptive period bars granting service connection under §3.309. While the Veteran testified that he sought treatment for "spiking blood pressure" shortly after separation, the evidence does not reflect a diagnosis of hypertension until 1987. Since there is no evidence to suggest an onset of hypertension within one year of his 1979 discharge, the Veteran is not entitled to presumptive service connection for the condition. As such, the provisions of law allowing for presumptive service connection are not for application.

Therefore, element (2), in-service incurrence or aggravation of the claimed in-service injury, hypertension, has not been met.

With respect to element (3), a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability, the competent, credible, and probative evidence of record weighs against a finding that the Veteran's hypertension is etiologically related to service.

Here, the Veteran reports that his current hypertension is related to service. During his June 2015 hearing before the Board, the Veteran reports that his job was very stressful as his responsibilities involved issues of national security. See Transcript at 3. The Board notes that the Veteran was treated for anxiety in-service. While the Board finds the Veteran's testimony competent and highly credible, he does not have the medical expertise to offer an etiology opinion for his hypertension or linking his in-service stress to causing or contributing to the later development of hypertension. Jandreau at 1377.

A March 2016 Compensation and Pension opinion, conducted by Dr. NM, concluded that the Veteran's current hypertension is likely not etiologically related to service. The examiner reviewed the Veteran's medical history and noted that there is no record of him being diagnosed or treated in-service for hypertension, with the condition first being treated in 1987. Dr. DM pointed to the Veteran's risk factors as being highly predictive for the development of hypertension; specifically, the examiner suggested that the Veteran's positive family history of hypertension, his obesity, and his age as likely being the cause for the development of hypertension. Dr. DM suggests that advancing age is associated with increased blood pressure, particularly systolic blood pressure, and an increased incidence of hypertension. Secondly, he opines that obesity and weight gain are major risk factors for hypertension and are also determinants of the rise in blood pressure that is commonly observed with aging. Finally, he asserts that hypertension is about twice as common in subjects who have one or two hypertensive parents, and multiple epidemiologic studies suggest that genetic factors account for approximately 30 percent of the variation in blood pressure in various populations.

For a medical opinion to be adequate, it must be based upon sufficient facts or data, the product of reliable principles and methods, and the result of principles and methods reliably applied to the facts.  Nieves-Rodriguez v. Peake, 22 Vet. App 295, 302 (2008). The examiner must also explain the basis for an etiology opinion without resorting to speculation. See Stefl v. Nicholson, VetApp. 120, 125 (2007).

Here, while Dr. NM's diagnostic opinion is speculative as he admits that the exact etiology for hypertension remains unclear. Nonetheless, the Board finds his opinion as highly probative and adequate as it was based on a full review of the Veteran's medical history, laboratory findings, and personal statements. The opinion is based on supported principles found within the field of cardiology practice and treatment.

Therefore, element (3), a causal relationship, i.e., a nexus, between the Veteran's current hypertension and any in-service incurrence or event, has not been met.

Coronary Artery Disease, to include as Secondary to Hypertension

Direct Service Connection

The Veteran currently has a current disability diagnosed as coronary artery disease. The Veteran was first diagnosed with the condition in 1998 after he underwent a stress test, which showed evidence of cardiac pathology. In an October 2010 VA examination, an echocardiogram showed normal left ventricular functioning without stenosis or other abnormalities. Dr. MN opined that the Veteran had a current diagnosis of coronary artery disease, but that no functional limitations were observed.

The record is negative for any in-service treatment for coronary artery disease. Further, the Veteran does not argue that the condition developed in-service. Service treatment records indicate that he was evaluated at a cardiology consult for a suspected heart murmur. The cardiology consult ruled-out any cardiac pathology. No murmur was heard on examination and the electrocardiogram (EKG) was considered normal. The examiner's final impression was that the Veteran did not present with any cardiovascular disease. 

Coronary artery disease did not occur in-service, nor did it manifest to a compensable degree within one year of discharge. While a continuity of symptomatology after service was shown in treatment records beginning in 1998, the absence of the condition being noted in-service or within the presumptive period bars granting service connection under §3.309. As such, the provisions of law allowing for direct or presumptive service connection are not for application.

Secondary Service Connection

The Veteran has argued that his coronary artery disease is secondary to his hypertension. As the Board herein denies service connection for hypertension, secondary service connection is moot.  Furthermore, there are no service connected disabilities that are shown to have contributed to the development of the Veteran's coronary artery disease.

II.	Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 C.F.R. § 3.159 (2016). Here, the Veteran was provided with the relevant notice and information in a letter dated June 2010, prior to the initial adjudication of his claim. He has received additional notice letters as his claim has developed. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). He has not alleged any notice deficiency during the adjudication of his claim. Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim. Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file. The Veteran was also provided with VA examinations for his claimed cardiovascular and skin conditions which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed conditions. The Board remanded the case in December 2015 because it determined that the VA examination did not provide an adequate opinion on the etiology of the cardiovascular and skin conditions. The VA provided an opinion on the etiology of the Veteran's cardiovascular conditions in March 2016. Thus, the Board finds there has been substantial compliance with its remand instructions regarding the hypertension and coronary artery disease claims. See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall where there was substantial compliance with remand directives).
ORDER

Service connection for hypertension is denied.

Service connection for coronary artery disease, to include as secondary to hypertension, is denied.


REMAND

Unfortunately, the Veteran's claim regarding entitlement to service connection for a skin condition must be remanded for further development. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicated that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus, but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology. The threshold for finding such a link between current disability and service is low. Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, at 83. A Veteran's reports of continuity of symptomatology can satisfy the requirements for evidence that the claimed disability may be related to service. McLendon, at 83.

The Board previously remanded the case in October 2015 for an etiology opinion on the Veteran's claimed skin conditions. The examiner provided an extensive medical history and etiology opinion on the following skin conditions: seborrheic keratosis, actinic keratosis, and basal cell carcinoma. Specifically, the examiner opined that medical literature suggests that certain skin conditions, not attributable to sun exposure, may develop from other factors "such as being exposed to toxic substances."

In his June 2015 hearing testimony, the Veteran testified that he was exposed to toxic substances in-service. His primary military specialty involved supporting the National Security Agency on highly sensitive matters. This often involved cleaning equipment with solvents. Specifically, he mentioned that he used trichloroethylene, gasoline, cosmolene, and motor oil, without protective equipment, as part of his occupation.

The Board notes that the etiology opinion on the Veteran's claimed skin condition remains inadequate as it did not address the potential influence of hazardous materials that the Veteran contends he was exposed to during service. Therefore, the Board remands the issue of service connection for a skin condition back to the RO so that an adequate etiology opinion may be obtained on the potential impact of toxic substances on the Veteran's skin conditions.

Without further clarification, the Board does not have the medical expertise necessary to determine whether any of the currently diagnosed disabilities are related to the medical opinions rendered during service. Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain addendum VA opinion for purposes of determining the etiology of any currently diagnosed skin conditions. (Schedule the Veteran for a VA examination if deemed necessary).
a) Identify and diagnose all current skin conditions.

b) For each skin condition identified, opine whether it is at least as likely as not (50 percent likelihood or greater) related to service. In rendering your opinion, please specifically consider the Veteran's contentions addressed above regarding possible exposure to chemicals. 

The medical professional must provide a thorough rationale for each conclusion.

If the examiner cannot offer an opinion without resorting to speculation, please indicate such in your report and explain why an opinion cannot be offered.

2. After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated. The RO should address the service connection for a skin condition claim on a direct, presumptive, and secondary basis.

If the claim remains denied, a supplemental statement of the case must be provided to the Veteran. The supplemental statement of the case must contain a discussion regarding all pertinent evidence of record. After the Veteran has an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


